DETAILED ACTION
                                         Response to Amendment         
1.     This Office Action is in response to Amendment filed on 10/12/2021.
        The title has been amended and claims 1-20 are currently pending in the 

application.
                       Examiner’s Statement of Reasons for Allowance
2.     Claims 1-20 are allowed.
3.     The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches an array substrate, comprising wherein the first sub-pixels, the second sub-pixels and the third sub-pixels included in each row of pixel units of the plurality of pixel units are controlled by four scanning lines, at least one of the four scanning lines is shared by the row of pixel units and another row of pixel units adjacent to the row of pixel units; and each column of pixel units of the plurality of pixel units are coupled to a same data line, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-20 are directly or indirectly depend on the independent claim 1.
                                                            Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892